                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DENNIS BROWN,                    :                          CIVIL ACTION
                                 :
    Plaintiff,                   :
                                 :
      v.                         :
                                 :                          NO. 19-2110
COMMISSIONER OF SOCIAL SECURITY, :
                                 :
    Defendant.                   :


                                          ORDER

       AND NOW, this 16th day of March, 2020, upon consideration of Plaintiff’s Request for

Review (Doc. No. 11), the Defendant’s Response thereto (Doc. No. 12), and Plaintiff’s Reply

(Doc. No. 13), IT IS HEREBY ORDERED that:

       1. Plaintiff’s Request for Review is DENIED;

       2. JUDGMENT IS ENTERED in favor of Defendant; and

       3. The Clerk of the Court shall mark this case CLOSED.


                                           BY THE COURT:




                                           /s/ Marilyn Heffley
                                           MARILYN HEFFLEY
                                           UNITED STATES MAGISTRATE JUDGE
